DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-7, 9-22
Withdrawn: 
9-18
Rejected:
1-7, 19-22
Amended: 
1-7, 9, 12, 13, 19
New: 
20-22
Independent:
1, 9, 19


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “the aluminum alloy has a cooling rate of 3° to 10° Celsius per second” is indefinite, as it is unclear if the aluminum alloy is subjected to this cooling rate.  In general, the cooling rate of a material will vary depending upon the environment in which it is located, and it is unclear under what circumstances the claimed alloy would exhibit a cooling rate as set forth in this claim.  If applicant’s intention is that the aluminum alloy is cooled with a cooling rate of 3° to 10° Celsius per second, please clarify. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497).
Inoue teaches a highly wear-resistant aluminum alloy comprising: 5-30wt% graphite, 0-5 at% Ce (column 3 lines 7-14, 28-35) and further including 5-20 wt% SiC (Inoue at claim 22, Table 1), which overlaps the claimed ranges of Ce (when converted to wt%, is ~ 0-26wt% Ce), graphite, and SiC (claims 6 and 19). 
Concerning amended claim 1, Inoue teaches intermetallic compounds of additive elements (wherein Ce is an additive element) are present in the instant alloy composition (column 4 lines 46-47), which includes the claimed Al11Ce3 intermetallic compound. Concerning the product-by-process limitation of “a cast aluminum alloy” (claim 1), as well as “the aluminum alloy has a cooling rate of 3° to 10° Celsius per second” (claim 22), though the composite of 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.

 Because of the broad overlap in alloying/additive ranges, it is held that Inoue has created a prima facie case of obviousness.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 20, Inoue teaches the addition of graphite with a size ≤10µm (abstract), which broadly overlaps the claimed up to 200µm particle size. 
.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497) as applied to claim 1 above, further in view of Rohatgi et al (US 5,626,692).
Inoue is discussed above. Inoue doesn’t teach or suggest using nickel coated graphite for said graphite inclusion. However, Rohatgi teaches that coating graphite particles with nickel prior to adding to aluminum improves the wettability (column 3 lines 32-33). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention to have added graphite as nickel-coated graphite, as taught by Rohatgi to improve wettability, for the Al-Ce-C-SiC alloy taught by Inoue.
Inoue teaches that said powder can be 50% nickel (example 2), which falls within the range of instant claim 3.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497) as applied to claim 1 above, further in view of Bruni et al (US 4,297,976).
Inoue is discussed above. Inoue doesn’t teach or suggest said aluminum alloy comprises 4-25% Si (cl. 5), 1-7% Ni (cl. 4), and/or 0.3-10% Mg (cl. 7). However, Bruni teaches an Al-Si-Ni-Mg alloy comprising (in wt%): 12-20% Si, 0.2-2% Mg, and 0.5-4% Ni (abstract, etc), can be formed into cylinders for internal combustion engines, with good sliding characteristics (column 1 lines 64-69). It would have been obvious to one of ordinary skill in the art, before the effective .

Response to Amendment
In the response field on 9/3/2021 applicant amended claims 1-7, 9, 12, 13, 19, and added new claims 20-22. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art teaches a quasi-crystalline structure, and does not teach aluminum and cerium from an intermetallic with a crystal structure of Al11Ce3 has not been found clearly persuasive. Though Inoue teaches against intermetallics in “an appreciable amount” (column 4 line 51) as well as teaching against intermetallics over a certain size (column 4 lines 52-55), Inoue still teaches intermetallics of additive elements are beneficial to be contained in the aluminum matrix for purposes of strengthening the matrix and controlling the grain size (column 4 lines 39-41). Further, though the Al alloy of Inoue is mainly characterized by quasi-crystalline structure, Inoue still teaches his aluminum alloy product contains various intermetallic compounds of additive elements (wherein Ce is an additive element), that are beneficial in small amounts for the reasons given supra. The instant claims do not require an amount of Al11Ce3 clearly distinct from that of Inoue.
Applicant’s argument that the instant invention is allowable because the prior art does not teach the addition of graphite as a reinforcement phase, with particles up to 200 microns 
With respect to the broadly overlapping ranges taught by the prior art, applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/3/21